DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ RCE application filed on June 28, 2021 and wherein the Applicant has amended claims 1-2, 6-7, 10-11, 15-16, 18. 
In virtue of this communication, claims 1-20 are currently pending in this Office Action.
With respect to the specification objection due to the confliction to the claimed features, as set forth in the previous Office Action, the claim amendment and argument, see paragraphs 2-3 of page 8 in Remarks filed on June 28, 2021 have been fully considered and the argument found persuasive. Therefore, the objection of specification due to the formality issues above, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-17 under 35 USC §112(a), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 2 of page 8 in Remarks filed on June 28, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-17 under 35 USC § 112(a), as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-20 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 3 of page 8 in Remarks filed on June 28, 2021, have been fully considered and the argument found persuasive. Therefore, the rejection of claims 1-20 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.


Claim Objections
Claims 1-9, 18-20 are objected to because of the following informalities: 
Claim 1 recites “encoding the lower range of the sampled values based on the fixed mapping; and encoding the upper range of the sampled values based on the adaptive mapping”, which should be -- encoding of the lower range based on the fixed mapping; and encoding of the upper range based on the adaptive mapping --. Claims 2-9 are objected due to the dependencies to claim 1.
Claim 2 further recites “identifying a maximum value of the lower range of the sampled values in the lower range that map to the subset of …” which should be, for clarification, -- identifying a maximum value of and the sampled values Claims 3-9 are further objected due to dependencies to claim 2.
Claim 18 recites “wherein the first encoded values and the second values are …” which should be -- wherein the first encoded values and the second encoded values are …--. Claim 18 further recites “the second encoded values comprises encoded instances of …” which should be Claims 19-20 are further objected due to dependencies to claim 18.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 18 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for recording “audio signal” and processing “audio file”, etc., does not reasonably provide enablement for “sampled values”, “dynamic range of a signal”, etc. as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with this claim. 
Claims 18 recites “A computing apparatus comprising: a memory having a file stored therein, … encoded versions of sampled values, …, in a lower range of a dynamic range of a signal, …, in an upper range of the dynamic range of the signal …”, etc., which have enablement scope issue because the disclosed implementation/operation in the specification only enable for “audio signal” and/or “audio file”, evidenced in the application USPGPub 20200365162 A1, audio signal (101 in fig. 1), and audio file in para [0026]-[0029], [0035]-[0036] para [0040]-[0042], etc., but cannot enable one of ordinary skill in the art to make and/or use the invention for much broader terms of “a signal”, “file”, “sampled values in … of dynamic range of a signal”, etc.  For example, the scope of the over broadly claimed term such as “a file” and “a signal” 
It is recommended to amend claim having the associate feature of dependent claim 19 and wherein claim 19 recites “the signal comprises an audio signal and wherein the computing apparatus further comprises an audio sub-system …” or similar.


Claims 18-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 recites “a memory having a file stored therein, wherein the file comprises encoded versions of sampled values, wherein the encoded versions of … comprise first encoded values and second encoded values, wherein the first encoded values and the second values are mutually exclusive (emphasized herein)” which is not supported by the original disclosure, Claims 19-20 are rejected due to the dependencies to claim 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 18 recites “a memory having a file stored therein, wherein the file comprises encoded versions of sampled values, wherein the encoded versions of … comprise first encoded values and second encoded values, wherein the first encoded values and the second values are mutually exclusive”, which appears to be self conflict each other and is confusing because claim 18 recites both “first encoded values” and “second encoded values” presented and stayed in “memory”, i.e., at least mutually inclusive, and then further recites “the first encoded values and the second values are mutually exclusive”, and thus, it is unclear what a relationship between the “first encoded values” and “the second encoded values” is and it is unclear whether the relationship above is inclusive or exclusive with respect to the “memory” and thus, renders claim indefinite. Claims 18 further recites “encoded instances of …, encoded by a fixed mapping of the sampled values in the lower range of the dynamic range of the signal” and then further recites “encoded instances of …, encoded by adaptive mapping of the sampled values in the lower range of the dynamic range of the signal” which is further confusing because it is Claims 19-20 are rejected due to the dependencies to claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

Claims 1, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beraud et al (US 4464783 A, hereinafter Beraud).
Claim 1: Beraud teaches an analogous field of endeavor by disclosing a method for compressing sampled values (scale factor 1C i and  2C I and col 5, ln 31-49) with respect to audio data (title and abstract, ln 1-13 and fig. 1 and including the parameter generator PAR, etc. in fig. 1 and transcoding 12-bit scale factor  1c i and  2c I to 4-bit representation 1ĉ i and  2ĉ I, via the device PAR in fig. 1 and col 5, ln 50-63) and wherein 
identifying a fixed mapping of the sampled values in a lower range of the audio data to a subset of quanta in a set of quanta (mapping a signal level less than a quantity (e.g., decimal value  1c I/ 2c I around 64 to a level 6 at a first linear slop from the origin 0; the linear slop being equivalent to a fixed rate mapping with respect to the relationship between the input signal and the output signal in fig. 6) having a depth less than a depth of the sampled values (4-bit output mapped to 12-bit input sampled value, col 5, ln 50-63) and wherein the subset of quanta 
identifying an upper range of the sampled values of the audio data remaining after the fixed mapping of the lower range of the sampled values (upper range above the input value 64 up to a value 2048 in fig. 6 and mapped to the level up to 15 in fig. 6);
identifying an adaptive mapping the sampled values in the upper range to a remaining subset of quanta in the set of quanta (implemented by PAR in fig. 1 and mapping input sampled value 64-2048 represented by 12-bit to transcoded level 6-15 represented by 4-bit, col 5, ln 50-63; adaptive with respect to a non-constant mapping rate, e.g., an input decimal 128 mapped to a output level 7, an input decimal value 192, and an input decimal value 256 mapped to an output level 9, etc., in fig. 6); and
encoding the lower range of the sampled values based on the fixed mapping (through the MPX in fig. 1 and including a 4-bit value from 0 to 6 in fig. 6); and 
encoding the upper range of the sampled values based on the mapping (through the MPX in fig. 1 and including a 4-bit value from 6 to 15 in fig. 6).
Claim 10 has been analyzed and rejected according to claim 1 above and Beraud further teaches a computing apparatus (device with algorithm and memory containing algorithm to accept input 12-bit  1,2c I to 4-bit representation 1,2ĉ i and col 6, ln 39-45) comprising: one or more computer readable storage media (read only memory or a device containing algorithm .

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todd et al (US 5402124 A, hereinafter Todd, IDS).
Claim 1: Todd teaches a method for compressing sampled values of audio data (title and abstract, ln 1-6, including quantizer 112, etc. in fig. 1; a 8-bit sampled values as an input are mapped to a 3-bit quantized value as an output, i.e., compression in a dynamic range, col 8, ln 14-22) having a dynamic range (spectral amplitude in fig. 9C and fig. 7), the method comprising:
identifying a fixed mapping of the sampled values in a lower range of the audio data to a subset of quanta in a set of quanta (mapping signal level less than smallest none-zero to a level -4 in fig. 7, col 7, ln 3-16, ln 21-32 and mapping signal level between the smallest none-zero , i.e., smallest none-zero value<x<=|±0.5|to 0 in fig. 7; in general, the last portion of the quantized value q(t) being -4 in fig. 9c, col 11, claim 15, i.e., a fixed output value mapped to several input values) having a depth less than a depth of the sampled values (entire range defined by 8-bit and quantized to 3-bit representation, and thus, the range defined by 3-bit is less than the range defined by 8-bit inherently, col 8, ln 6-19), wherein the subset of quanta comprises more than one quanta (two levels represented by -4, 0 corresponding to the sampled values below ±0.5 in fig. 7), and wherein the fixed mapping comprises a ratio of values per quanta (x=[0, the smallest non-zero] mapped to one level -4, and x=[the smallest non-zero, 0.5] mapped to one level 0 in fig. 7, and thus, ratio between the x values and value of level is 
identifying an upper range of the sampled values of the audio data remaining after the fixed mapping of the lower range of the sampled values (upper range above x=0.5 value in fig. 7);
identifying an adaptive mapping of the sampled values in the upper range to a remaining subset of quanta in the set of quanta (implemented by quantization 112, mapping the sampled values above x=0.5 to the quantized values q(x) in fig. 7 and rest of portions of quantized values q(x) in fig. 9c, i.e., x=value between 0.5-1.5 mapped to level q=1, x=value between 1.5-2.5 mapped to level q=2, and x=value larger than x=2.5, mapped to a constant level 3 in fig. 7, i.e., dynamic output levels mapped to input values); and
encoding the lower range of the sampled values based on the fixed mapping (through the formatter 116 for assembling the quantized values to a suitable format for transmission or storage in fig. 1 and col 6, ln 18-20 and including the quantized value at level -4, last portion of the fig. 9c and col 7, ln 3-11 and ln 19-32); and 
encoding the upper range of the sampled values based on the mapping (through the formatter 116 for assembling the quantized values to a suitable format for transmission or storage in fig. 1 and col 6, ln 18-20 and including the quantized values other than level -4 in fig. 9c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al (US 5402124 A, hereinafter Todd, IDS) and in view of reference Beraud et al (US 4464783 A, hereinafter Beraud).
Claim 1: Todd teaches a method for compressing sampled values of audio data (title and abstract, ln 1-6 and including quantizer 112, etc. in fig. 1 and 8-bit sampled values are represented by 3-bit quantized value, i.e., compression in a dynamic range and col 8, ln 14-22) having a dynamic range (spectral amplitude in fig. 9C and fig. 7), the method comprising:
identifying a fixed mapping of a lower range of the sampled values of the audio data to a subset of quanta in a set of quanta (mapping signal level less than smallest none-zero to a level -4 in fig. 7 and col 7, ln 3-16, ln 21-32 and mapping signal level between the smallest none-zero , i.e., smallest none-zero value<x<=|±0.5|to 0 in fig. 7; in general, col 11, claim 15 and the last portion of the quantized value q(t) being -4 in fig. 9c) having a depth less than a depth of the sampled values (entire range defined by 8-bit and quantized to 3-bit representation, i.e., the range defined by 3-bit is less than the range defined by 8-bit inherently and, col 8, ln 6-19), wherein the subset of quanta comprises more than one quanta (two levels represented by -4, 0 corresponding to the sampled values below ±0.5 in fig. 7), and wherein the fixed mapping 
identifying an upper range of the sampled values of the audio data remaining after the fixed mapping of the lower range of the sampled values (upper range above the input x value=0.5 in fig. 7);
identifying an mapping of the upper range of the sampled values to a remaining subset of quanta in the set of quanta (implemented by quantization 112 and mapping the sampled values above the smallest non-zero values x to quantized values q(x) in fig. 7 and rest of portions of quantized values q(x) in fig. 9c); and
encoding the lower range of the sampled values based on the fixed mapping (through the formatter 116 for assembling the quantized values to a suitable format for transmission or storage in fig. 1 and col 6, ln 18-20 and including the quantized value at level -4, last portion of the fig. 9c and col 7, ln 3-11 and ln 19-32); and 
encoding the upper range of the sampled values based on the mapping (through the formatter 116 for assembling the quantized values to a suitable format for transmission or storage in fig. 1 and col 6, ln 18-20 and including the quantized values other than level -4 in fig. 9c).
However, Todd does not explicitly teach wherein the mapping is said as adaptive mapping (in a meaning of adaptive with respect to a constant mapping rate from an input value to an output level).
Beraud teaches an analogous field of endeavor by disclosing a method for compressing sampled values (scale factor 1C i and  2C I and col 5, ln 31-49) with respect to audio data (title and abstract, ln 1-13 and fig. 1 and including the parameter generator PAR, etc. in fig. 1 and transcoding 12-bit scale factor  1c i and  2c I to 4-bit representation 1ĉ i and  2ĉ I, via the device PAR in fig. 1 and col 5, ln 50-63) and wherein 
identifying a fixed mapping of the sampled values in a lower range of the audio data to a subset of quanta in a set of quanta (mapping a signal level less than a quantity (e.g., decimal value  1c I/ 2c I around 64 to a level 6 at a first linear slop from the origin 0; the linear slop being equivalent to a fixed rate mapping with respect to the relationship between the input signal and the output signal in fig. 6) having a depth less than a depth of the sampled values (4-bit output mapped to 12-bit input sampled value, col 5, ln 50-63) and wherein the subset of quanta comprises more than one quanta (7 levels corresponding to 7 decimal values in fig. 6, e.g., decimal 1 to level 0, decimal 2 to level 1, …, and decimal 64 to level 6), and wherein the fixed mapping comprises a ratio of values per quanta (the ratio is 1:1 for one decimal value to one level in fig. 6 before the decimal value 64 in fig. 6);
identifying an upper range of the sampled values of the audio data remaining after the fixed mapping of the lower range of the sampled values (upper range above the input value 64 up to a value 2048 in fig. 6 and mapped to the level up to 15 in fig. 6);
identifying an adaptive mapping the sampled values in the upper range to a remaining subset of quanta in the set of quanta (implemented by PAR in fig. 1 and mapping input sampled value 64-2048 represented by 12-bit to transcoded level 6-15 represented by 4-bit, col 5, ln 50-63; adaptive with respect to a non-constant mapping rate, e.g., an input decimal 128 mapped 
encoding the lower range of the sampled values based on the fixed mapping (through the MPX in fig. 1 and including a 4-bit value from 0 to 6 in fig. 6); and 
encoding the upper range of the sampled values based on the mapping (through the MPX in fig. 1 and including a 4-bit value from 6 to 15 in fig. 6) for benefits of achieving a coding performance by reducing parasitic noise resembling low-level echo noises (col 3, ln 13-15) and reducing bit rate of the transmitted data (col 5, ln 19-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the adaptive mapping of the sampled values in the upper range and wherein encoding the upper range of the sampled values based on the adaptive mapping, as taught by Beraud, to the mapping of the sampled values in the upper range and encoding the upper range of the sampled values based on the mapping in the method, as taught by Todd, for the benefits discussed above.
Claim 10 has been analyzed and rejected according to claim 1 above and the combination of Todd and Beraud further teaches a computing apparatus (Todd, fig. 1 and Beraud, device with algorithm and memory containing algorithm to accept input 12-bit  1,2c I to 4-bit representation 1,2ĉ i and col 6, ln 39-45) comprising: one or more computer readable storage media (Beraud, read only memory or a device containing algorithm and col 6, ln 39-45); and one or more processors operatively coupled with the one or more computer readable storage media (Beraud, inherency to read and execute storage algorithm and col 6, ln 39-45).
Claim 18 has been analyzed and rejected according to claims 1 and 10 above and the combination of Todd and Beraud further teaches, a computing apparatus (Todd, apparatus in fig. 1 and Beraud, the PAR in fig. 2 and including readable memory containing algorithm, col 6, ln 39-45) comprising: 
a memory having a file stored therein (Todd, the encoded codes are stored in the storage via path 118 in fig. 1, col 6, ln 17-20, and Beraud, memory containing algorithm, col 6, ln 39-45), wherein the file comprises encoded versions of sampled values, wherein the encoded versions of the sample values comprise first encoded values and second encoded values (Todd, digital processing with storage along the encoding path 118 in fig. 1, col 6, ln 11-24, and Beraud, digital processing after A/D in fig. 1 and memory containing algorithm, col 6, ln 39-45), wherein the first encoded values and the second values are mutually exclusive (Todd, the quantized two values at the different ranges, e.g., [0, -4] for mapping to an input values [-0.5, 0.5] while [-3, 3] for mapping to an input values [0.5, >4] and [-0.5, <-4] in fig. 7, i.e., mutual exclusive, and Beraud, level [0-6] inherently exclusive from the level [128, 2048] in fig. 6), and wherein:
the first encoded values comprise encoded instances of those of the sample values in a lower range of a dynamic range of a signal, sampled to produce the sampled values, and encoded by a fixed mapping of the sampled values in the lower range of the dynamic range of the signal to a subset of quanta in a set of quanta having a depth less than a depth of the sampled values (Todd, A/D 104 to generate sampled values, and the discussion above and the discussion in claim 1 above, including features “encoding the lower range of the sampled values based on the fixed mapping” and “identifying a fixed mapping of a lower range of the sampled values of the audio data to …” in claim 1);

a key for mapping the set of quanta to a set of corresponding decoded values having a depth greater than the depth of the set of quanta (Beraud, the discussion in claim 1 above, and transmitted coded scale factors 1,2ĉ i in figs. 1 and 3 and col 6, ln 39-45); and
map the first encoded values and the second encoded values to the decoded values (Todd, decoder in 11 and Beraud, a decoder in fig. 4) using the key (Beraud, DQ for decoding sample signals Sji also based on the decoded 12-bit 1,2c i from the coded and transmitted 4-bit representation 1,2ĉ i in fig. 4), and output the decoded values (Todd, through D/A 216 in fig. 11 and Beraud, through D/A, inverse filter bank FB in fig. 4).
However, the combination of Todd and Beraud does not explicitly teach one or more processors operative coupled with the memory and configured to read the file stored in the memory.
An Official Notice is taken that one or more processors operative coupled with the memory and configured to read a data file stored in the memory is notoriously well-known in the art 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the one or more processors operative coupled with the memory and configured to read the data file stored in the memory, as taught by the well-known in the art, to the memory having the file stored therein and the device in the computing apparatus, as taught by the combination of Todd and Beraud, for the benefits discussed above.
Claim 2: the combination of Todd and Beraud further teaches, according to claim 1 above, wherein identifying the upper range of the sampled values remaining after the fixed mapping comprises: 
identifying a maximum value of the lower range of the sampled values in the lower range that map to the subset of quanta (Todd, e.g., from -0.25 to 0.25 in fig. 7 and col 4, ln 35-41 and Beraud, decimal value from 1 to 64 in fig. 6); and dividing the dynamic range at the identified maximum value into the lower range and the upper range (Todd, dividing into reserved data as smallest non-zero for quantization in fig. 7 and col 4, ln 35-41 and Beraud, different quantizaton step size in fig. 6).
Claim 3: the combination of Todd and Beraud further teaches, according to claim 2 above, wherein the dimension of the upper range comprises a size of the upper range determined based on a difference between a maximum value of the sampled values and the 
Claim 4: the combination of Todd and Beraud further teaches, according to claim 3 above, wherein the subset of quanta comprises a fixed number of quanta and wherein the fixed mapping comprises a one-to-one mapping of the fixed number of quanta to a same number of the sampled values (Todd, through the dequantizer 208 in fig. 11 and Beraud, through the inverse PAR in fig. 4 and level mapping from the coded levels 0-6 mapped to the decoded decimal values 1-64 in a manner of one by one mapping in fig. 6).
Claim 5: the combination of Todd and Beraud further teaches, according to claim 4 above, wherein the remaining subset of quanta comprises a remaining number of quanta and wherein the adaptive mapping comprises a many-to-one mapping of a remainder of the sampled values to the remaining number of quanta (Todd, e.g., the value x between 0.25 and 1.5 mapped to the quantized value 1 and similarly, the values x between -0.25 and -1.5 are mapped to value -1 as quantized value q(x) in fig. 7).
Claim 6: the combination of Todd and Beraud further teaches, according to claim 5 above, wherein encoding the lower range based on the fixed mapping comprises, for each value of the sampled values in the lower range, converting the value to a corresponding one, of the subset of quanta (Todd, encoding x=[-0.25-0.25] to the corresponding value -4 in fig. 7 and col 7, ln 3-16 and Beraud, mapping the decimal values [1-64] to the coded values [0-6] in fig. 6), 
Claim 7: the combination of Todd and Beraud further teaches, according to claim 6 above, wherein encoding the upper range based on the adaptive mapping comprises, for each value of the sampled values in the upper range, converting the value to a nearest one, of the subset of quanta, and writing the nearest one to the file (Todd, through the quantizer 112 and fig. 7 and e.g., mapping the range value x [0.25, 1.5] to q(x) level 1, [1.5, 2.5] to q(x) value 2 in fig. 7).
Claim 8: the combination of Todd and Beraud further teaches, according to claim 6 above, wherein the file includes a key for mapping the set of quanta to a corresponding set of decoded values (Todd, mapping the quanta to decoded values through dequantizer 208, etc. in fig. 11 and Beraud, through the decoder in fig. 4 and by using the decoded scale factor 1,2c I from the coded and transmitted scale factor 1,2ĉ i in fig. 4) having a depth greater than the depth of the set of quanta (Todd, decoding from 3-bit coded representation into the 8-bit original values in fig. 7 and col 8, ln 66-68 and col 9, ln 1-8 and Beraud, coded bit range is 4-bit and decoded bit range is 12-bit for the scale factor  1,2c I and col 5, ln 50-63).
Claim 9: the combination of Todd and Beraud further teaches, according to claim 8 above, wherein the depth of the set of quanta comprises 3 bits (Todd, quantizing from 8-bit to 3 bits, col 8, ln 6-21) or 4 bits (Beraud, quantizing or transcoding 12 bits to 4 bits and col 5, ln 50-63), the depth of the corresponding set of decoded values comprises 8 bits (Todd, the quantizing from 8 bits to 3 bits and col 8, ln 6-21) or 12 bits (Beraud, quantizing or transcoding 12 bits to 4 bits and col 5, ln 50-63).
However, the combination of Todd and Beraud does not explicitly teach the depth of the set of quanta comprises 8 bits and the depth of the corresponding set of decoded values comprises 16 bits.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the depth of the set of quanta comprises 8 bits, 3 bits, 4 bits, or other number of bits and the depth of the corresponding set of decoded values comprises 16 bits, 8 bits, 12 bits or other number of bits are matter of designer’s choice, for example, high ratio or high bit deduction for faster transmission and small storage space, while low ratio or low bit deduction for high quality and better performance in the encoding and decoding fields. 
Claim 11 has been analyzed and rejected according to claims 10 and 2 above.
Claim 12 has been analyzed and rejected according to claims 11 and 3 above.
Claim 13 has been analyzed and rejected according to claims 12 and 4 above.
Claim 14 has been analyzed and rejected according to claims 13 and 5 above.
Claim 15 has been analyzed and rejected according to claims 14 and 6 above.
Claim 16 has been analyzed and rejected according to claims 15 and 7 above.
Claim 17 has been analyzed and rejected according to claims 16 and 8-9 above.
Claim 19: the combination of Todd and Beraud further teaches, according to claim 18 above, wherein the signal comprises an audio signal (Todd, quantizing digital audio signal and col 1, ln 7-12 and Beraud, speech signal and abstract) and wherein the computing apparatus further comprises an audio sub-system operatively coupled with the one or more processors (Todd, including DAC 216, filter bank inverse 212, etc. in fig. 2 and Beraud, device or memory 
However, the combination of Todd and Beraud does not explicitly tach driving an audible sound with the output audio signal.
An Official Notice is taken that driving an audible sound with an output audio signal by a speaker is notoriously well-known in the art before the effective filing date of the claimed invention (e.g., US 5255370 A by Sako above, speaker SP driving by a AMP in fig. 3) for benefits of providing sound quality and sound effects to users.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied driving the audible sound with the output audio signal by the speaker, as taught by the well-known in the art, to the audio sub-system in the computing apparatus, as taught by the combination of Todd and Beraud, for the benefits discussed above.
Claim 20 has been analyzed and rejected according to claims 19 and 8-9, 17 above and the combination of Todd and Beraud further teaches, wherein the depth of the first encoded values comprises 8 bits, wherein the depth of the second encoded values comprises 8 bits (Todd and Beraud, essentially equivalent to the depth of the set of quanta in claim 9 and the discussion in claim 9 above), wherein the depth of the sampled values comprises 16 bits (Todd and Beraud, essentially equivalent to the depth of the sampled values in claim 9 and the discussion in claim 9 above), wherein the depth of the decoded values comprises 16 bits (Todd 

Response to Arguments

Applicant's arguments filed on June 28, 2021 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been added to claims 1, 10, 18, a response is considered necessary for several of applicant’s arguments since references Todd and Beraud will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of independent claim 1 under 35 USC §102(a)(1), about the claimed feature “adaptive mapping of the sampled values in the upper range”, etc., and the prior art Beraud, as set forth in the Office Action, the Applicant argued that Beraud “in a different way than what is recited in claim 1” because “Beraud examines time slices of a signal to discover their maximum and minimum amplitudes. … then scales its quantization mapping to fit the spread for a given duration of a signal. That way, the mapping” of sample values to quanta can shift up or down along with the range of values in a slice of audio data. Consequently, Beraud lacks the concept of a fixed set of quanta being mapped on a fixed basis to the first sampled values in a range, as recited in claim 1”, as asserted in paragraphs 1-3 of page 9 in Remarks filed on June 28, 2021.

With respect to the prior art rejection of claim 1 under under 35 USC §103(a), the applicant further argued “Both Todd and Beraud fail disclose the fixed mapping recited in amended claim 1” because “Todd reserves only one quanta to represent such small values, col 4, ln 30-35. Todd actually teaches away from the claimed invention by suggesting that low amplitude signals be repressed. In contrast, the claimed invention serves to maintain fidelity at the lower end of the amplitude range, as asserted in the last two paragraphs of page 9 and paragraphs 1-2 of page 10 in Remarks filed on June 28, 2021. 
In response to the argument above, the Office further respectfully disagrees because, as discussed above, “fixed mapping” and “adaptive mapping” are relative meaning upon what they are referred to, e.g., Bernaud’s “fixed mapping” referred to constant mapping rate or linear mapping rate, and to Todd’s constant output value, e.g., -4.0 and 0, and thus, the argument is moot. In addition, the argued features “suggesting that low amplitude signals be repressed” and “maintain fidelity at the lower end of the amplitude range” are not suggested or recited in claim 1 and instead, claim 1 merely names the phrase “fixed mapping” with no recitation what it is and how it works with “sampled value in the lower range” at all and thus, the argument above is also moot.
The applicant further challenged combination of prior arts Todd and Beraud and argued “it would not make sense to combine Beraud with Todd because the two schemes would be redundant. That is, the technique in Todd could be applied to the technique in Beraud to eliminate noise that could be created when quantizing small amplitude signals. However, it would not make sense to shift the encoding of Todd up in the amplidue range because that would result in the eliminating of normal amplitude signals”, as asserted in paragraph 3 of page 10 in Remarks filed on June 28, 2021.
In response to the argument cited above, the Office further respectfully disagrees because as discussed in office action, applying the Bernaud’s “adaptive mapping” to the Todd’s mapping of the sampled values at the upper range for the benefits of coding efficiency, and the 
On the bases of above analyses and evidences from the prior arts, the prior art rejection of independent claim 1 under 35 USC §103(a) and 35 USC §102(a)(1), as set forth in the Office Action, is maintained. For the at least similar reasons discussed above, the prior art rejection of other independent claims 10 under 35 USC §103(a) and 35 USC §102(a)(1), and prior art rejection of claim 18 under 35 USC §103(a), and dependent claims 2-9, 11-17, 19-20 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESHUI ZHANG/
Primary Examiner, Art Unit 2654